Citation Nr: 1122473	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-39 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

It appears that the Veteran served on active duty; however, his specific dates of military service are not included in the available file.  The appellant is the Veteran's adult child.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied DEA benefits.


FINDINGS OF FACT

1.  The Veteran has an effective date of December 3, 2009 for permanent and total disability. 

2.  The appellant, the son of the Veteran, was born in March 1971.    

3.  The appellant applied for DEA benefits in May 2010.

4.  The appellant was 39 years old at the time he applied for DEA benefits.  


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 

Legal criteria

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2010).

Under 38 C.F.R. § 21.3041(b), the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  The basic ending date for educational assistance is the date of the child's 26th birthday. 38 C.F.R. § 21.3041(b).  If the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be eight years from such effective date or date of notification, whichever is more advantageous to the child. 38 U.S.C.A. § 3512. 

VA will extend an eligible child's period of eligibility in certain specified circumstances, but generally not past his/her 31st birthday. 38 U.S.C.A. 
§ 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(g-h).  The exception to this limit is the narrow circumstances presented in 38 C.F.R. § 21.3041(g) which allows for an eligible person who turns 31 in the middle of an academic quarter or semester to finish out the remainder of that quarter or semester before the termination of the benefit.  Also, under this provision, the ending date may be extended if the eligible person's program of education has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday. 38 C.F.R. § 21.3041(g).  This provision applies in situations where a claimant is already in receipt of Chapter 35 educational assistance benefits and is pursuing his education, but has had to stop his education because of certain events beyond his control.  An extension is also available if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his period of eligibility. 38 C.F.R. § 21.3041(h).

Analysis

In this case, the appellant's potential eligibility for DEA benefits derives from his status as a child of a permanently and totally disabled Veteran.  Records on file reflect that the Veteran was granted a 100 percent permanent and total disability rating effective from December 3, 2009.  

As noted above, the basic beginning date for the use of DEA benefits by an eligible child of a Veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date. 38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age. 38 C.F.R. § 21.3041(b)(2)(ii).

After a careful review of the appellant's claims file the Board finds that the appellant's claim for eligibility of DEA benefits must be denied based on the law. 

In May 2010, the appellant applied for DEA benefits as the child of the Veteran.  The appellant verified that he was born in March 1971.  He attained the age of 26 years in March 1997, and the age of 31 years in March 2002.  Therefore, at the time that the appellant filed his claim for Chapter 35 benefits in May 2010, he was 39  years old. 

The Veteran was granted a 100 percent permanent and total disability rating effective from December 3, 2009.  Unfortunately, the appellant had his 26th birthday in March 1997, prior to the effective date of the DEA eligibility.  The 26th birthday is the delimiting birth date under 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  Even if the Veteran had been found to be permanently and totally disabled prior to the appellant's 26th birthday in March 1997, the appellant would still not be eligible for DEA benefits because the ending date would have been eight years later, or when the appellant was no more than 34 years old.  The appellant was 39 years of age when he applied for DEA benefits.  

Additionally, the appellant does not qualify for an extension under 38 C.F.R. § 21.3041(h). As noted above, under 38 C.F.R. § 21.3041(h) extensions of ending dates are only applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control.  An extension is also available if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  None of these situations is the case in the present matter because the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday.  Therefore, the appellant was never an eligible child.

The appellant has argued that the Veteran was misdiagnosed many times and could have been granted benefits in 1972.  Thus, it appears that the appellant is arguing that the Veteran is entitled to an earlier effective date for his total and permanent disability rating.  This argument is not the appellant's to make.  The Veteran's benefit stems from an RO decision which granted a 100 percent evaluation effective December 3, 2009.  Any claim for an earlier effective date must come from the Veteran and not from the appellant.  

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.




ORDER

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


